Citation Nr: 0516272	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-01 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
right shoulder disability involving recurrent dislocations 
with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to August 
1973.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In November 2004, the Board reopened the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder on the basis of new and material evidence but then 
denied the claim on the merits following a de novo review.  
Therefore, that issue in no longer before the Board. 

The Board also remanded the veteran's claim for an increased 
evaluation for his right shoulder disability so that he could 
be scheduled for a VA compensation examination.  That 
examination was conducted in January 2005.  The case is once 
again before the Board for review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The veteran is right hand dominant.

3.  The veteran's right shoulder disability is manifested by 
pain and limitation of motion, with no evidence of any 
redness, swelling, loss of strength, or atrophy. 

4.  The veteran appeared to a VA examination in January 2005 
but failed to fully cooperate with the examiner by refusing 
to move his right shoulder.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
right shoulder disability involving recurrent dislocations 
with limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 30 percent 
for his service-connected right shoulder disability.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions issued 
in October 1999, January 2001, and May 2003; a statement of 
the case (SOC) issued in August 2001; supplemental statements 
of the case (SSOCs) issued in May 2003 and February 2005; as 
well as a letter by the RO dated in April 2003.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
April 2003 letter by the RO notified the veteran of the 
division of responsibility between himself and VA in 
obtaining evidence needed to substantiate his claim.  The 
Board notes that this letter was not provided prior to the 
initial RO adjudication of his claim, as required Pelegrini, 
supra.  However, the Board finds that any defect with respect 
to the VCAA notice requirement in this case is harmless 
error, as the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In other words, the essential fairness of the adjudication 
process has not been affected by the error as to the timing 
of the RO's notification letter.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  The Board notes that there does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  In addition, the veteran has been afforded 
several VA examinations to determine the nature and severity 
of his right shoulder disability.  At a recent examination in 
January 2005, the examiner was unable to perform a thorough 
examination of the veteran's right shoulder because of the 
veteran's refusal to cooperate with range-of-motion testing.  
It is therefore appropriate to evaluate the veteran's right 
shoulder disability based on the current evidence of record.  
38 C.F.R. § 3.655.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Discussion

The record shows that the veteran dislocated his right 
shoulder on several occasions while on active duty.  As a 
result, in a February 1990 rating decision, the RO granted 
service connection and assigned a 10 percent evaluation for a 
right shoulder disability.  This evaluation was eventually 
increased to 20 percent.  In September 1997, the veteran 
filed a claim for an evaluation in excess of 20 percent for 
his right shoulder disability.  The RO initially denied the 
veteran's claim in an October 1999 rating decision.  The 
veteran appealed that decision.

In January 2001, the RO granted an increased evaluation to 30 
percent, effective July 1999.  Inasmuch as the 30 percent 
evaluation is not the maximum benefit under the rating 
schedule, the claim for an increased evaluation for a right 
shoulder disability remains in controversy and is still a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The record shows that the veteran is right-handed.  His right 
(major) shoulder disability is currently evaluated as 30 
percent disabling under Diagnostic Code (DC) 5201.  Under 
this code provision, a 30 percent evaluation is provided 
where motion of the major arm is limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires limitation of motion of the major arm to 25 degrees 
from the side.  The Board notes that 40 percent is the 
maximum evaluation provided under DC 5201.  See 38 C.F.R. 
§ 4.71a, DC 5201.  

The Board notes that other potentially applicable diagnostic 
codes which provide evaluations higher than 30 percent for 
disabilities involving the shoulder include DC 5200 
(ankylosis of the scapulohumeral articulation) and DC 5202 
(other impairment of the humerus).  See 38 C.F.R. § 4.71a, 
DCs 5200, 5202 (2004).  

B.  Factual Background

A November 1993 decision of the Social Security 
Administration (SSA) shows that the veteran had been 
receiving SSA benefits since 1987 due to drug and alcohol 
abuse, chronic right shoulder and back strains, and a frozen 
right shoulder.  

The veteran's right shoulder disability was initially 
examined by VA in September 1999.  A report from that 
examination notes that the veteran is right-hand dominant.  
It also notes that in February 1996 the veteran was diagnosed 
with capsulitis secondary to disuse caused by bicep 
tendonitis.  The veteran claimed that he had fallen on 
several occasions due to severe pain in his right shoulder.  
He said his right arm was essentially useless due to his 
inability to extend his right arm laterally.  

On examination, the veteran was able to disrobe without 
difficulty but did not extent his right arm above the 
shoulder.  Slight edema of the right shoulder was present 
without crepitous.  Point tenderness was present over the 
insertion of the biceps tendon.  The examiner found marked 
reduction in range of motion, with pain at 30 degrees of 
lateral extension.  Rotation of the right shoulder joint was 
complete.  Passive lifting of the right arm caused pain and 
considerable guarding and resistance.  X-rays were normal.  
The diagnoses were (1) "right shoulder capsulitis secondary 
to biceps tendonitis" and (2) "disuse decrease in range of 
motion of the right shoulder."  The examiner commented that 
the veteran was unable to use his right arm for most 
activities.  

The Board reviewed numerous VA outpatient treatment records 
dated from 1999 to 2005, most of which pertain to psychiatric 
treatment.  In October 1999, however, the veteran reported 
that he had a frozen right shoulder and pinched nerve.  In 
March 2000, the veteran was treated for pain in his back and 
right shoulder following a motor vehicle accident.  In August 
2001, the veteran reported multiple dislocations in his right 
shoulder joint, with only minimal objective findings shown on 
examination.  His right shoulder demonstrated 20 degrees of 
active abduction.  The veteran then refused passive motion 
testing because of pain. 

At a VA examination in August 2002, the veteran reported 
significant pain in his right shoulder, with improvement over 
the past month.  He reported that any activity with his right 
arm bothered his shoulder and that he did "quite well" 
while maintaining his elbow at his side.  He described the 
discomfort as being in the joint.  He said he took Motrin 
three times a day and occasionally took Vicodin.  He said he 
was able to dress and undress and take care of his personal 
hygiene, although he had occasional difficulty putting on 
deodorant.  He also indicated that he could do ordinary 
housework such as making a bed and washing dishes.  He could 
also drive a car and do his grocery shopping.  The examiner 
pointed out that the veteran stopped working in 1987 for 
various problems, but that the primary problem involved 
substance abuse. 

The examiner indicated that evaluating the veteran's shoulder 
was somewhat difficult because the veteran did not want his 
shoulder manipulated or touched.  With certain assurances, 
however, the examiner was able to palpate his right shoulder, 
which revealed generalized tenderness but no evidence of any 
point tenderness or reproducible tenderness.  No atrophy or 
winging of the scapulae was present.  Range-of-motion testing 
revealed 50 degrees of abduction and 45 degrees of forward 
flexion.  Later, however, the veteran could flex his arm to 
100 degrees.  He could barely rotate his arm externally when 
asked, but was able to reach behind his neck, which indicated 
at least 60 or 70 degrees of external rotation.  Similarly, 
he was unable to internally rotate his right shoulder when 
asked, but could bring his hand behind his back and bring his 
thumb to waist level.  Strength was 5/5 in abduction, forward 
flexion, and internal and external rotation, albeit with 
pain.  The cross-chest test for the acromioclavicular (AC) 
joint was negative.  Impingement testing could not be 
performed. 

The examiner diagnosed the veteran with questionable anterior 
instability of the right shoulder.  The examiner noted the 
inconsistent findings concerning range-of-motion testing.  He 
also noted that current X-rays of the right shoulder were 
within normal limits.  The examiner concluded that the 
veteran appeared to be developing a frozen shoulder-type 
syndrome due to lack of motion.  The examiner explained that 
it was very difficult to determine the veteran's exact range 
of motion because he was maximizing his symptoms.  For 
whatever reason, however, the veteran could not perform 
repetitive or overhead activities with his right upper 
extremity.  With his arm at his side, he could lift, push, 
pull and do similar activities, but could not do any 
significant lifting, pushing, pulling, or carrying at or 
above shoulder level. 

In March 2004, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge at the RO.  The veteran 
testified that his right shoulder disability was manifested 
by chronic pain, instability, popping, weakness, and severe 
limitation of motion.  He said the pain varied from aching to 
extreme pain.  He explained that he could not raise his right 
arm past 25 degrees.  He indicated that his right shoulder 
would pop with motion, which sounded like a pencil breaking.  
As a result of these symptoms, he explained that he used his 
left hand whenever possible. 

Pursuant to the Board remand, the veteran was afforded a VA 
examination in January 2005 to evaluate the severity of his 
right shoulder disability.  The examiner reviewed the claims 
file, noted the veteran's complaints, and attempted to 
examine the veteran's right shoulder.  Based on his review, 
the examiner found no evidence of any shoulder dislocations.  
The veteran explained that his right shoulder had no range of 
motion and was essentially nonfunctional due to constant 
pain.  However, he was able to drive, dress and undress, and 
take care of himself.  He said he used his left hand for most 
activities.  He denied surgery or injections.  He denied 
swelling, redness, and grinding of the shoulder.  He 
indicated that he could not lift with his right upper 
extremity, but was able to bend his elbow and use his hand. 

On physical examination, the examiner noticed that the 
veteran kept his right arm against his trunk while dressing 
and undressing.  The right shoulder girdle showed no evidence 
of any muscle atrophy, redness, or swelling.  The veteran 
refused to move his right arm to assess range of motion of 
the right shoulder, keeping his right arm against his trunk 
and stating that any motion was too painful.  When the 
examiner attempted to assess passive motion, the veteran 
again refused because of right shoulder pain.  As a result, 
all other testing of the right shoulder, including 
impingement syndrome and a general examination of the 
capsule, could not be performed.  The veteran had good grip 
strength and had full range of motion of the right elbow.  X-
rays revealed no interval changes; that the scapular, humeral 
and AC joints were well maintained; and that downward sloping 
spur-like projections at the anterior inferior aspect of the 
acromion may relate to impingement syndrome. 

Under the diagnoses section, the examiner wrote: "History of 
recurrent dislocations during active duty in the United 
States Army, 1970 to 1973 is when he was in the Army with 
chronic pain worsening over the last four to five years, 
possibly due to DJD [degenerative joint disease] changes of 
the right shoulder and adhesive capsulitis."  The examiner 
explained that he was unable to assess functional loss and 
incoordination due to pain and swelling because of the 
veteran's refusal to move his right shoulder due to 
subjective complaints of pain.  However, the examiner pointed 
out that no swelling, warmth, or redness were present around 
the right shoulder which would cause acute pain and an 
inability to move the shoulder.  The examiner stated that the 
veteran produced only about a third of the scapular motions 
compared to the left side, which was generally very uncommon 
in the absence of acute inflammation or some pathology of the 
muscles around the shoulder girdle.  The examiner then 
concluded that he found hardly any joint pathology which 
would produce complete loss of range of motion.  Even in 
shoulder capsulitis with complete loss of motion of the 
glenohumeral joint, motion would still be observed due to 
scapular motions which were usually spared.  Finally, the 
examiner stated that radiographs did not show any pathology 
that would cause complete loss of motion.  Although DJD was 
present, particularly in the AC joint, which would cause 
chronic pain, such findings would not cause complete loss of 
motion.  

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the veteran's right 
shoulder disability.  In November 2004, the Board determined 
that an additional examination was needed because it could 
not properly evaluate the veteran's right shoulder disability 
based on the evidence of record.  As a result, the veteran 
underwent a VA examination in January 2005 to evaluate the 
severity of his right shoulder disability.  However, the 
veteran failed to cooperate with that examination by refusing 
to move his right shoulder, both actively and passively.  
This refusal precluded the examiner from assessing range of 
motion, determining whether impingement syndrome was present, 
as well as performing a general examination of the capsule.  

According to VA regulation, when a veteran, without good 
cause, fails to report to a VA examination in conjunction 
with an original claim, including a claim for increased 
compensation benefits, the claim shall be denied.  See 38 
C.F.R. § 3.655.  The Board remanded the veteran's appeal so 
that another physical examination could be conducted to 
evaluate his disability.  Although the veteran appeared for 
the examination in January 2005, his failure to fully 
cooperate with the examiner precluded a thorough examination 
to accurately assess the severity of his right shoulder 
disability.  This lack of cooperation by the veteran 
compromised the findings and undermined the veteran's 
credibility in describing his symptoms.  As a result, the 
examiner's findings of no objective pathology to account for 
the veteran's inability to move his shoulder are accorded 
greater weight then the veteran's unsubstantiated complaints.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's right shoulder disability.  The veteran claims 
that his right shoulder is essentially useless and has no 
motion.  However, the clinical findings do not support this 
assertion.  

The only significant findings listed in the September 1999 VA 
examination report include slight edema and point tenderness 
over the insertion of the biceps tendon.  However, X-rays of 
the right shoulder were completely normal.  An August 2001 VA 
outpatient treatment record noted that the veteran's right 
shoulder demonstrated only 20 degrees of active abduction.  
When examined in August 2002, however, the veteran's right 
shoulder exhibited 50 degrees of abduction, which does not 
meet the criteria for a 40 percent evaluation under DC 5201.  
In any event, the examiner found inconsistencies in the 
veteran's ability to move his right shoulder, suggesting that 
the veteran was maximizing his symptoms.  In this regard, 
although range-of-motion testing revealed 50 degrees of 
abduction and 45 degrees of forward flexion, the veteran 
later flexed his arm to 100 degrees.  The veteran could 
barely rotate his right arm externally when asked, but was 
able to rotate it externally to at least 60 or 70 degrees 
later in the examination when he was observed reaching behind 
his neck.  Similarly, he was unable to internally rotate his 
right shoulder when asked, but could bring his hand behind 
his back and bring his thumb to waist level.  The veteran's 
right shoulder also demonstrated full strength with 
abduction, flexion, and internal and external rotation.  As 
pointed out by the examiner, these findings suggest that the 
veteran was maximizing his symptoms. 

The examiner in January 2005 also found no objective 
pathology to account for the veteran's inability to move his 
right shoulder.  The examiner found no swelling, warmth, or 
redness around the right shoulder which would cause acute 
pain and an inability to move the shoulder.  The examiner 
opined that there was hardly any joint pathology which would 
produce complete loss of range of motion.  Even in shoulder 
capsulitis with complete loss of motion of the glenohumeral 
joint, motion would still be observed due to scapular motions 
which were usually spared.  The examiner also pointed out 
that radiographs revealed no pathology that would cause 
complete loss of motion.  Although DJD was present, which 
would account for the veteran's complaints of chronic pain, 
such findings would not cause complete loss of motion.  
Hence, the examiner's objective findings support his 
conclusions that the veteran was maximizing his subjective 
symptoms.  Accordingly, on the basis of the competent medical 
evidence, the veteran's right shoulder disability does not 
meet the criteria for an evaluation in excess of 30 percent 
under DC 5201. 

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  Again, however, these factors could not be 
accurately assessed due to the veteran's refusal to cooperate 
at his most recent VA examination.  Since the case was 
remanded specifically for a physical examination, in view of 
the veteran's failure to cooperate it is apparent that 
further development would serve no useful purpose.  A higher 
evaluation under these provisions is not warranted.

Finally, the Board finds that no other diagnostic code 
pertaining to the shoulder affords the veteran a higher 
evaluation.  No evidence shows that the veteran's right 
shoulder has been manifested by ankylosis.  38 C.F.R. § 5200 
(2004).  The evidence shows that the veteran is capable of 
moving his right shoulder, although he refused to do so on 
recent examination without the examiner finding an objective 
basis for the veteran's failure to cooperate.  In addition, 
X-rays revealed no interval changes; that the scapular, 
humeral and AC joints were well maintained; and that downward 
sloping spur-like projections at the anterior inferior aspect 
of the acromion may relate to impingement syndrome.  Thus, 
the veteran's right shoulder disability is not manifested by 
impairment of the humerus involving fibrosis union, nonunion, 
or loss of head of the flail shoulder.  38 C.F.R. § 4.71a, 
DCs 5202 (2004).

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's right shoulder disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
must be denied.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

In this case, the record shows that the veteran has been 
receiving SSA benefits since 1987 due to drug and alcohol 
abuse, chronic right shoulder and back strains, and a frozen 
right shoulder.  Recently, however, VA examiners attributed 
the veteran's unemployability due solely to his substance 
abuse.  Although the Board notes that his right shoulder 
disability would undoubtedly interfere with his ability to 
work, such impairment is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  There is also no evidence that the veteran has 
been hospitalized due to his right shoulder disability during 
the pendency of this claim.  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER


An evaluation in excess of 30 percent for a right shoulder 
disability involving recurrent dislocations with limitation 
of motion is denied.




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


